FLEMING, J.
I concur in the judgment, but do not agree with the majority’s conclusion that Sylvester’s statements at the time of his arrest were inadmissible evidence because the accusatory stage had already been reached. In my view, the case at the time was still in the investigatory phase, as defined in People v. Cotter, 63 Cal.2d 386, 393-398 [46 Cal.Rptr. 622, 405 P.2d 862], and People v. Stewart, 62 Cal.2d 571 [43 Cal.Rptr. 201, 400 P.2d 97], and the police were not foreclosed from free communication with the suspect.
A petition for a rehearing was denied April 5, 1966.